Case 7:21-cr-00410-UA Document 14 Filed 06/17/21 Pag@Joft+ [Exh | |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- - x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21-cR- { )
COLINDRES MORALES
Defendant(s}.

_— X

 

Defendant Cesar Leonel Colindres-Morales, hereby voluntarily consents to participate in the
following proceeding via__X_ videoconferencing or _X__ teleconferencing:

Initial Appearance Before a Judicial Officer

__X_ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

Cesar Leonel Colindres-Morales bYS, 27 eusta. Brocly Sweanne Brody
Defendant’s Signature Defendant’s Counsel's Si@nature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

Cesar Leonel Colindres -Morales Susanne Brody
Print Defendant's Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

June 17, 2021 fete © PI" bagel
Date U.S. District Judge/U.S. Magistrate judge

 
